Citation Nr: 0611715	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  02-10 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for vaginal 
hysterectomy.

2.  Entitlement to service connection for a left shoulder 
disorder, including frozen joint.

3.  Entitlement to service connection for a right shoulder 
disorder, including frozen joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The appellant had service in the Army National Guard of 
Oklahoma from February 1981 to October 1985 with active duty 
for training from March 9, 1981 to August 11, 1981 and June 
12, 1982 to June 26, 1982.  She also had service in the Army 
National Guard of Oklahoma from April 1991 to December 2000 
with periods of active duty for training, including from 
November 12, 1996 to November 15, 1996 and June 15, 1998, to 
June 18, 1998.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of July 2003.  This matter was 
originally on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Muskogee, Oklahoma.


FINDINGS OF FACT

1.	The appellant has been notified of the evidence necessary 
to substantiate her
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.






2.  The medical evidence of record shows that the appellant 
underwent a total vaginal hysterectomy with bilateral 
salpingo-oophorectomy for menometrorrhagia, dysmenorrhea, and 
uterine fibroid on February 11, 1999; the medical evidence 
fails to show that heavy uterine bleeding and fibroids were 
identified or chronically worsened during a period of active 
duty for training; there is no competent medical opinion of 
record indicating that the hysterectomy was due to the 
appellant's June 15, 1998 fall as opposed to a long history 
of dysfunctional uterine bleeding and the presence of 
fibroids.
 
3.  The evidence of record shows that the appellant has 
bilateral frozen shoulder with clinical evidence of this 
disorder not shown until after the February 11, 1999 surgery 
for a hysterectomy and left axillary cyst; there is no 
competent medical evidence of record linking the bilateral 
frozen shoulder to appellant's June 15, 1998 fall.

4.  The medical evidence of record shows that the appellant 
has recurrent lipoma now hidradenitis suppurativa of the left 
axilla that manifested prior to appellant's  June 15, 1998 
fall; there is no medical evidence of chronic worsening of 
the recurrent lipoma of the left axilla during the period of 
active duty for training from June 15, 1998 to June 18, 1998, 
or thereafter during a qualifying period; there is no medical 
evidence of chronic worsening of hidradenitis suppurativa of 
the left axilla during a period of active duty for training 
after being clinically identified on February 11, 1999.  


CONCLUSIONS OF LAW

1.  A vaginal hysterectomy was not incurred in or aggravated 
during a period of active duty for training.  38 U.S.C.A. §§ 
101(2), 101(22)-101(24), 1110, 1131, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.1, 3.303 (2005).

2.  A left shoulder disorder, including frozen joint, was not 
incurred in or aggravated during a period of active duty for 
training.  38 U.S.C.A. §§ 101(2), 101(22)-101(24), 1110, 
1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 
3.303 (2005).

3.  A right shoulder disorder, including frozen joint, was 
not incurred in or aggravated during a period of active duty 
for training.  38 U.S.C.A. §§ 101(2), 101(22)-101(24), 1110, 
1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Board Remand and Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in August 2001, 
April 2004, September 2004, March 2005, and September 2005, 
the RO and Appeals Management Center (AMC) advised the 
appellant of VA's duties under the VCAA and the delegation of 
responsibility between VA and the appellant in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the appellant and which portion 
VA would attempt to obtain on behalf of the appellant.  
Quartuccio, 16 Vet. App. at 187.  The VCAA notices advised 
the appellant of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The 
Board also recognizes that the September 2004, March 2005, 
and September 2005 VCAA notices specifically requested that 
the appellant provide any evidence in her possession that 
pertained to her claims.  38 C.F.R. § 3.159(b)(1) (2005).  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While notice pursuant 
to section 3.159(b)(1) provided to the appellant beginning in 
September 2004 was not given prior to the first AOJ 
adjudication of the claims, the case was reconsidered again 
in December 2005 and the Supplemental Statement of the Case 
(SSOC) was provided to the appellant.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claims and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
claims would not be prejudicial error to the appellant.  

Also during the course of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
instant appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the appellant on 
these latter two elements, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(providing that where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In this regard, as the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claims for service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

In further regard to VA's duty to notify, the Board notes 
that the RO and AMC provided the appellant with a copy of the 
January 2002 rating decision, May 2002 Statement of the Case 
(SOC), and December 2005 SSOC, which included a discussion of 
the facts of the claims, notification of the bases of the 
decision, and a summary of the evidence used to reach the 
decisions.  The May 2002 SOC and December 2005 SSOC provided 
the appellant with notice of all the laws and regulations 
pertinent to her claims, including the law and implementing 
regulations of the VCAA.  

The Board concludes that there is no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  
In so concluding, the Board also finds that the Remand 
instruction directing the AMC to ensure that all notification 
required by 38 U.S.C.A. § 5103(a) is fully complied with has 
been satisfied.  (Dingess/Hartman was handed down after 
certification of the appeal to the Board in January 2006.)  

In regard to VA's duty to assist, the Board notes that the RO 
and AMC obtained the appellant's service medical records and 
personnel records, which include those records establishing 
dates of periods of active duty for training and inactive 
duty training and records pertaining to the line of duty 
investigation concerning investigation of the June 15, 1998 
incident.  In the VCAA notices discussed above, the AMC 
provided the appellant with another opportunity to identify 
any additional outstanding records she deemed pertinent to 
her claims.  Private treatment records, including those from 
Dr. M.K., Dr. P.S., and Dr. T.P., identified by the 
appellant, have been associated with the claims file.  In 
particular, in a March 2004 letter, the appellant maintained 
that all records from Dr. P.S. had been provided.  The AMC 
obtained records from the Social Security Administration 
(SSA) that pertained to decisions on the appellant's 
entitlement to disability benefits and the medical records 
underlying those determinations.  Lastly, the RO scheduled 
the appellant for a travel board hearing, which was held in 
January 2003.  Based on testimony the appellant provided at 
the hearing, the appellant was asked to submit a medical 
opinion from her private physician essentially encapsulating 
what the private physician had reportedly advised her on the 
etiology of her hysterectomy.  No such opinion was provided.  

The appellant has not made the RO, AMC, or the Board aware of 
any other evidence relevant to her appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to her claims.  In addition, the Board 
finds that the AMC complied with the Board's July 2003 
Remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Accordingly, the Board will proceed with appellate review.     


II.	Evidence

The Army National Guard Retirement Points Statement- Soldier 
Detail Report lists the appellant's periods of active duty 
for training. 

Both the February 1981 and September 1990 service enlistment 
examination reports noted that the pelvic exam was normal.  
The upper extremities were clinically evaluated as normal.  
On both the February 1981 and September 1990 Report of 
Medical History, the appellant denied any change in her 
menstrual pattern and indicated that she had not been treated 
for a female disorder.  She had no shoulder complaints. 

An April 1993 periodic examination report showed that the 
appellant's pelvic exam was deferred.  The upper extremities 
were clinically evaluated as normal.  On the April 1993 
Report of Medical History, the appellant denied any change in 
her menstrual pattern and indicated that she had not been 
treated for a female disorder.  She had no shoulder 
complaints. 

A service treatment record dated in December 1994 noted that 
the veteran had a positive history for menorrhagia.  

An October 1996 periodic examination report showed that the 
appellant's pelvic exam was deferred.  The upper extremities 
were clinically evaluated as normal.  On the October 1996 
Report of Medical History, the appellant denied any change in 
her menstrual pattern and indicated that she had not been 
treated for a female disorder.  She had no shoulder 
complaints.  A November 12, 1996 report noted that the 
veteran's pelvic examination was abnormal with slight 
enlargement of the uterus and possible fibroids.  

A May 1997 report on an ultrasound from University Hospital 
(requested by Dr. P.S.) noted that the appellant had a 
history of heavy uterine bleeding.  The impression provided 
was multiple uterine leiomyomata present and a small amount 
of fluid present within the uterine fundus in the endometrial 
canal, most likely representing a small collection of blood.  

A June 1997 record from University Family Medicine Center 
noted that the appellant had dysfunctional uterine bleeding.  
The appellant reported that she was concerned because she was 
spotting now rather than having heavy periods.  Dr. P.S. 
advised the appellant that this was normal with the use of 
Depo Provera.  It was further noted that the appellant also 
complained of a painful lump under her left axilla.  

Family Medicine Center Progress Notes dated July 18, 1997 and 
July 25, 1997 as well as a July 1997 return to work/school 
form indicated that the appellant had a lipoma of the left 
arm removed.  A May 1998 record from University Family 
Medicine Center noted that the appellant had a chronic 
problem of recurrent left axillary lipoma with removal last 
time in July 1997.

A July 13, 1998 Family Medicine Center Progress Note showed 
that the appellant complained of vaginal bleeding for the 
last three months and a lipoma under her left arm in the 
axilla.  The examiner noted assessments of lipoma of the left 
arm in the axilla and dysfunctional uterine bleeding. 

An August 18, 1998 Family Medicine Center Progress Note 
showed that the appellant complained of left shoulder pain.  
Dr. P.S. provided an assessment of left rotator cuff 
syndrome.  

A September 3, 1998 University Hospital record showed that 
the appellant underwent an exploration of the left axilla.  
The postoperative diagnosis was lipoma of the left axilla.  
Another record noted a clinical diagnosis of recurrent lipoma 
of the left axillary.  

An October 1998 University Family Medicine Center record 
showed that the appellant complained of menorrhagia.  

In a November 1998 letter, the appellant reported that she 
fell and injured her "left shoulder, arm and lower back" 
while climbing a wall during maneuver exercises in "Summer 
Camp 1998."  She indicated that she informed Sgt. [J.]P. of 
the accident, and he reportedly asked her if she needed 
medical assistance, but she declined and opted to wait to see 
how she felt.  She then noted that the following day she 
advised Sgt. P. that she needed to see a physician, and he 
reportedly indicated that he would make the appropriate 
arrangements.  She maintained that she never saw a physician, 
and that she returned to Oklahoma City the next day.  She 
indicated that she advised Sgt. P. that she would see her 
personal physician.  She concluded by asserting that she 
informed the necessary persons about her need to seek medical 
attention, but she received no action on her request. 

In DA Form 2823 (Sworn Statement) dated in November 1998, 
F.R. reported that the appellant advised him on August 15, 
1998 that she was injured in her June 15, 1998 fall.  In DA 
Form 2823 dated in November 1998, Sgt. J.P. reported that the 
appellant declined medical attention after the June 15, 1998 
fall.  Sgt. J.P. noted that he observed the appellant for the 
rest of the day for any abnormalities and found none.  Sgt. 
J.P. indicated that the next morning, the appellant 
complained about her "back" from the previous days fall but 
again declined medical attention.  Sgt. J.P. related that he 
observed no irregularity of the appellant's activities for 
the rest of the AT.  In DA Form 2823 dated in November 1998, 
W.M. reported on his observations.  In DA Form 2823 dated in 
December 1998, N.G. reported that when the appellant jumped 
down from the wall she fell back on impact.  N.G. also noted 
that she seemed to recall that the appellant fell or tripped 
on one other occasion, but she was not quite sure.  

Records from University Hospital & Clinics showed that the 
appellant underwent a total vaginal hysterectomy with 
bilateral salpingo-oophorectomy and laser excision of a left 
axillary cyst on February 11, 1999.  An operative note noted 
postoperative diagnoses of menometrorrhagia, dysmenorrhea, 
uterine fibroid, and painful left axillary cyst consistent 
with hidradenitis suppurativa.  

In a March 1999 prescription note, Dr. P.S. reported that the 
appellant presented to him on August 18, 1998 with complaints 
of left shoulder pain.  Dr. P.S. then noted that the 
appellant indicated that the pain dated from the time of a 
fall during National Guard duty.  

In DD Form 261, Report of Investigation, Line of Duty and 
Misconduct Status, dated in April 1999, the investigating 
officer reported that on June 15, 1998 at Camp Gruber, 
Oklahoma, the appellant fell off an obstacle during a night 
vision goggle course.  The incident occurred during a period 
of active duty for training from June 15, 1998 to June 18, 
1998.  In the Remarks section, the investigating officer 
reported that the appellant was examined on July 13, 1998 
during which time she was made aware of a problem with lipoma 
under her left arm and the need to schedule surgery.  The 
investigating officer reported that the appellant sought 
medical attention on July 18, 1998, July 25, 1998, and August 
18, 1998, and that according to the medical reports, no 
mention was made of shoulder problems until August 18, 1998.  
The investigating officer made a finding that the appellant's 
reported injuries were not in the line of duty and not due to 
her own misconduct.  

A June 1999 electrodiagnostic examination report noted an 
impression of right axillary nerve injury from Dr. B.T.

In a June 1999 prescription note, Dr. P.S. reported that the 
appellant continued to have left rotator cuff tendonitis 
first noted at that facility in August 1998.  Dr. P.S. 
further noted that the appellant had had right axillary 
neuropathy since February 1999.  

A June 1999 radiographic report of x-rays of the cervical 
spine noted an impression of disc space narrowing of C3-4, 
C4-5, and C5-6 consistent with degenerative disc disease and 
evidence of degenerative osteoarthritic spurring in the mid 
and lower cervical spine.  A June 1999 University Family 
Medicine Clinic noted that the appellant complained of right 
shoulder/arm pain with tenderness over C4/C5 and C7 with 
radiation to the shoulder/arm.  

In a July 1999 report, Dr. E.M. reported that the appellant 
presented with complaints of bilateral shoulder pain that 
radiated into her arms that she reported as having been 
present since the February 1999 surgery.  She indicated that 
prior to this particular onset of symptomatology, she had 
never had any arm symptoms before.  Dr. E.M. noted that the 
appellant's symptomatology was suspicious for a bilateral C5 
radiculopathy.  

A September 1999 magnetic resonance imaging (MRI) report 
showed that the appellant had complained of neck and right 
shoulder pain after waking up from anesthesia for a cyst 
removal on February 11, 1999.  She indicated that the pain 
now radiated to the right hand with occasional paresthesias 
to all digits.  An impression of normal MRI of the cervical 
spine and no evidence for internal derangement of the right 
shoulder was noted.  In a September 1999 letter, Dr. E.R. 
reported that the electromyograph (EMG) studies suggested the 
presence of an axillary nerve injury and that the MRI scan of 
the neck and shoulder appeared normal.  

An October 1999 University Family Medicine Center record 
noted an assessment of C5 radiculopathy and bilateral frozen 
shoulders. 

In a November 1999 report, Dr. K.B. reported that on February 
11, 1999, the appellant underwent surgery for a left breast 
cyst removal and a hysterectomy.  Postoperatively, Dr. K.B. 
noted that the appellant had significant right anterior 
shoulder pain accompanied by gradual decreased range of 
motion.  Approximately one month later, the pain began to 
involve both shoulders; the pain involved the anterior 
shoulders and radiated into the "dorsal wrist posterior 
wrists."  Initially, she did have numbness in the right 
upper extremity; however, that numbness had now improved.  
She currently had a slight increase in range of motion in the 
right shoulder and no improvement in the left shoulder.  Dr. 
K.B. additionally noted that prior testing was questionable 
as to whether the appellant had C5 radiculopathy versus 
axillary neuropathy.  Dr. K.B. provided an impression of 
bilateral frozen shoulder.  In a November 1999 report, Dr. 
R.K. reported that the appellant complained of pain in 
several areas including her shoulders since she woke up from 
surgery.  Dr. R.K. provided an assessment of chronic 
bilateral shoulder pain secondary to bilateral frozen 
shoulder syndrome.  

Records dated from November 1999 to October 2000 showed that 
the veteran underwent an arthroscopic procedure and release 
of the right shoulder.  Dr. M.K. provided postoperative 
diagnoses of extensive synovitis, impingement syndrome, and 
adhesive capsulitis of the right shoulder.  Records dated 
beginning in February 2000 noted a diagnosis of adhesive 
capsulitis affecting both shoulders.  

In a March 2000 letter, Dr. P.S. summarized that the first 
time the appellant presented with a complaint of shoulder 
problems was in August 1998.  Dr. P.S. related that an 
examination at that time revealed that she had left rotator 
cuff tendonitis that was treated with an injection with a 
good response at that time.  Dr. P.S. noted however that the 
appellant continued to complain of some pain which prompted 
the initiation of physical therapy.  Dr. P.S. then reported 
that the next entry in the chart regarding a shoulder problem 
was in February 1999.  At that point the appellant had 
developed without a prior problem a history of some pain in 
her right shoulder that she attributed the onset to surgery 
she underwent for a vaginal hysterectomy and oophorectomy for 
a problem with menorrhagia and uterine fibroids.  Dr. P.S. 
noted that an entry by a colleague who saw the appellant in 
April 1999 showed that both shoulders had a decreased range 
of motion to less than 80 degrees of abduction bilaterally, 
so more physical therapy was ordered.  Dr. P.S. indicated 
that the appellant was seen by Dr. H. in the "[f]all of that 
year" at which time he felt that the appellant had a C5 
radiculopathy based on EMG studies.  Dr. H recommended a 
neurosurgery referral.  The neurosurgeon, Dr. R., felt that 
surgical exploration of the axilla for the C5 radiculopathy 
was not indicated at that point based on an MRI study that 
was done in "September of that year."  Dr. P.S. reported 
that on examination by another physician on October 12, 1999, 
it was noted that the appellant had bilateral frozen 
shoulders with abduction to less than 30 degrees actively.  
Dr. P.S. indicated that a disability determination evaluation 
done by Dr. R.K. in November 1999 confirmed the diagnosis of 
bilateral frozen shoulders.  Next, the appellant underwent 
arthroscopic surgery by Dr. K. to release the right frozen 
shoulder on December 2, 1999.  Dr. P.S. reported that the 
appellant's next visit was on March 14, 2000, at which time 
she related that the orthopedic surgeon had advised her that 
she needed a re-release of her frozen shoulder.  Dr. P.S. 
concluded by noting that the veteran had left rotator cuff 
tendinitis that progressed to a frozen shoulder and that the 
right frozen shoulder developed along with a C5 radiculopathy 
which had its onset after a vaginal hysterectomy in February 
1999.  

In a letter dated in April 2000, Dr. T.P. of the University 
of Oklahoma Health Sciences Center reported on the 
appellant's February 11, 1999 surgery for hydradenosis in the 
left axilla.  Dr. T.P. maintained that at no time did the 
appellant demonstrate or have any known problems with her 
shoulders and certainly no problems with either motion or 
function from her shoulders. 

Family Medicine Center records dated in January and March 
2001 noted an assessment of left axillary 
lymphadenitis/hidradenitis with discharging sinus 
(intractable).  Records dated in May 2001 showed that the 
appellant underwent excision of hidradenitis suppurativa and 
hair bearing skin of the left axilla.  Dr. J.B. provided a 
postoperative diagnosis of hidradenitis suppurativa of the 
left axilla.

Records dated in May 2001 from Dr. J.R. showed that the 
appellant reported that her frozen shoulder had its onset 
immediately after surgery for a cyst in her left axilla.  She 
reported that some doctors have attributed it to too much 
anesthesia with the surgery.  Dr. J.R. provided an impression 
of bilateral frozen shoulders of unknown etiology.  

A June 2001 St. Michael Hospital radiographic report noted 
that x-rays of the shoulders were unremarkable. 

In an October 2001 report, Dr. J.S. related that the 
appellant reported on her June 15, 1998 fall, that she 
maintained that she had injured both shoulders, and that she 
complained that since the fall "she ha[d] not been able to 
use her shoulders much."  In his final impression, Dr. J.S. 
noted that the appellant had a history of "broken shoulders 
on both sides without arthritis."  

A November 2001 St. Michael Hospital radiographic report 
noted that x-rays of the right shoulder were unremarkable, 
and x-rays of the left shoulder revealed a mild degree of 
degenerative joint disease.   

In the January 2002 Notice of Disagreement, the appellant 
maintained that she never denied that she had "problems" 
prior to the fall; rather, it was her contention that the 
fall worsened the "problems" and left her with "'frozen 
shoulder.'"  She denied that she refused medical attention 
after the fall; she maintained that she was not given 
permission to do so.  

Records from Dr. P.S. showed that the veteran complained of 
left shoulder pain in January and March 2002.  A private 
treatment record dated in March 2002 noted an assessment of 
left frozen shoulder with lymphedema.  

Records from Family Medical Center showed that in July 2002, 
the appellant complained of left shoulder pain with onset the 
previous day.  An assessment of left shoulder pain/frozen 
joint and likely rotator cuff tear was noted.  X-rays 
revealed no evidence of fracture or dislocation of the left 
shoulder but there was a small area of calcification just 
below the acromion that could represent some bursal or 
tendinous calcification.  A MRI noted the following 
impression:  no evidence for rotator cuff tear but possible 
small amount of undersurface fraying or tendinosis of the 
distal supraspinatus tendon; small subchondral cyst within 
the humeral head; and incidental note of one centimeter left 
axillary lymph node.    

A Mary Mahoney Memorial Health Center dated in October 2002 
noted that the appellant had some lymphedema (swelling) of 
the left arm following surgery on her axillary area for 
hidradenitis suppurativa.  

At the January 2003 travel board hearing, the appellant 
testified that prior to her hysterectomy, she experienced 
heavy bleeding for lengthy periods.  She testified that her 
symptoms of heavy bleeding began in June 1989 during a two-
week period of active training in summer camp in Oklahoma 
City, Oklahoma.  She indicated that she sought treatment at 
the base.  She denied having any problems prior to service.  
When asked what she thought caused the condition to start up 
in 1989, she eventually testified that her physicians advised 
her that packing a lot of heavy bags and toting a lot of 
equipment sometimes caused heavier bleeding.  At the time of 
her heavy bleeding episode in June 1989, she was lifting 
bags.  She reported that after she was treated at a military 
facility she sought treatment through her private physician, 
Dr. S., in August 1989.  She was then referred to a 
specialist, Dr. T., who advised her that given the bleeding 
and blood clots, she needed to have a total hysterectomy.  
She was treated by Dr. S. from 1989 to 1999.  She identified 
Dr. S. as the physician who advised her that heavy lifting 
could cause bleeding.  She testified that she searched her 
personnel and medical file and found no records on treatment 
for her bleeding problems.  She affirmed that there was no 
evidence of any lifting injury during the reported two-week 
period of active duty for training.  

As for the shoulder disorders, the appellant testified that 
during the fall she had during service in June 1998, she 
injured "both of [her] shoulders."  The appellant testified 
that after the fall she was treated the "next day" at 
"[Fort Chaffee]."  She indicated that she was provided with 
some "little mild painkillers and the next day [she] was 
going back to the city and summer camp was over."  She 
reported that she then went to her own doctor, Dr. S., "the 
next day," and she was eventually diagnosed with frozen 
shoulders.  When asked to describe the fall, the appellant 
affirmed that she fell straight back on her back and 
shoulders.  The appellant then maintained that her 
"underarm" was removed.  She then contended the following: 
her "frozen shoulders" caused an infection; "the infection 
caused the other shoulder to then become frozen"; in the 
"midst of it," she had a knot under her left arm that 
resulted in removal of a lymph node; and once the lymph node 
was removed, this caused yet another infection in her arm, 
which she maintained was the disease she now had for life.  
She affirmed that her position was that the left shoulder 
sustained the major injury (although the right shoulder was 
injured as well), that she contracted an infection, and that 
the right shoulder then got involved.

In a March 2003 letter, Dr. T.P. reported on appellant's 
treatment for a rotator cuff injury in 1998, and symptomatic 
uterine fibroids and recurrent hidradenosis suppurativa in 
the left axilla in 1999.  Dr. T.P. then noted that the 
appellant was seen in April 2000 with complaints of shoulder 
problems; she indicated that she had had shoulder pain from 
the time of her hysterectomy.  Dr. T.P. added that the 
appellant was also seen in the Family Medicine Clinic in July 
1999 complaining of pain, and the evaluation at that time 
indicated clinical findings consistent with a C5 
radiculopathy and showed that the right shoulder pain was 
related to the radiculopathy, but other etiologies could not 
be ascertained.  

In an October 2004 statement, the appellant asserted that she 
believed that the 1998 fall led to her hysterectomy.  

Records from the SSA included a September 2003 determination 
that showed that the appellant was awarded entitlement to 
disability benefits for "[o]ther disorders of bone and 
cartilage (frozen shoulder)" and "[o]steoarthrosis and 
allied disorders" in September 2003.  September 1999 and 
March 2001 statements from the appellant are notable for her 
report that after her hysterectomy, she experienced severe 
pain in her shoulders and neck.  She concluded her statements 
by noting that she believed that her current medical disorder 
stemmed from the February 1999 surgery.  A Pain Questionnaire 
dated in October 1999 and April 2001 showed that the 
appellant complained of bilateral shoulder pain that she 
reported had been present since February 11, 1999.  


III.	Analysis

Service Connection for Vaginal Hysterectomy 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.   §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (a) (2005).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Under the applicable law, a "veteran" is an individual who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R.  § 3.1 (2005).  The term "active military, naval, or 
air service" includes active duty, any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. §§ 101(22), 101(23), 
101(24) (West 2002).  Once a claimant has established 
"veteran" status through the performance of "active 
service," he or she is entitled to certain presumptions 
afforded to veterans.  

The medical evidence of record shows that the appellant 
underwent a vaginal hysterectomy on February 11, 1999.  
Initially, the appellant contended that her hysterectomy 
resulted from a 10-year history of heavy uterine bleeding 
with onset in June 1989 during what she reported was a period 
of active duty for training.  Personnel records show that the 
appellant was not in the Army National Guard of Oklahoma in 
June 1989.  Moreover, a history of menorrhagia is not 
medically documented until December 1994-which is not during 
a period of active duty for training.  As for whether any 
disorder manifested by heavy uterine bleeding and fibroids 
was subsequently thereafter aggravated during a period of 
active duty for training, the medical evidence fails to show 
a chronic worsening of this disorder during any periods of 
active duty for training, including from November 12, 1996 to 
November 15, 1996 and June 15, 1998, to June 18, 1998.  
Rather, the evidence shows that on November 12, 1996, the 
appellant's pelvic examination was abnormal with slight 
enlargement of the uterus and possible fibroids.  There is no 
showing of a chronic worsening of this disorder subsequent to 
November 12, 1996, during a period of active duty for 
training. 

In an October 2004 statement, the appellant asserted for the 
first time that it was her belief that the documented June 
15, 1998 fall led to her hysterectomy.  The medical evidence 
is remarkable for treatment for dysfunctional uterine 
bleeding and findings of uterine leiomyomata (fibroids) prior 
to June 15, 1998.  An operative note indicates that Dr. T.P. 
performed the total vaginal hysterectomy with bilateral 
salpingo-oophorectomy because of the appellant's 
menometrorrhagia, dysmenorrhea, and uterine fibroid.  There 
is no medical opinion of record indicating that this surgical 
procedure was instead performed as the result of a traumatic 
injury sustained during the June 15, 1998 fall as opposed to 
years of dysfunctional uterine bleeding and the presence of 
fibroids.  While the appellant is competent to describe her 
subjective symptoms, she does not possess the requisite 
medical expertise needed to render either a diagnosis or a 
competent opinion regarding medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  In the absence of competent 
medical evidence linking the hysterectomy to an incident of 
the appellant's military service during a period of active 
duty for training, service connection for vaginal 
hysterectomy may not be established. 


Service Connection for Bilateral Shoulder Disorder, Including 
Frozen Joint

The medical evidence shows that the appellant is currently 
diagnosed with bilateral frozen shoulders.  The appellant's 
medical history is also significant for recurrent lipoma of 
the left axilla and currently, hidradenitis suppurativa of 
the left axilla.  

In the November 1998 letter and January 2002 Notice of 
Disagreement, the appellant indicated that she injured her 
left shoulder in the June 15, 1998 fall.  According to Dr. 
J.S.'s October 2001 report and at the January 2003 travel 
board hearing, the appellant maintained that she injured both 
shoulders in the fall.  The medical evidence shows no 
complaints or treatment for either the left or the right 
shoulder during the period of active duty for training from 
June 15, 1998 to June 18, 1998, regardless of the reasons for 
this absence of evidence set forth by the appellant in 
several statements of record.  The first complaint of left 
shoulder pain is not documented until August 18, 1998, at 
which time she was diagnosed with left rotator cuff syndrome.  
Thereafter, complaints of bilateral shoulder pain with onset 
immediately after the February 11, 1999 hysterectomy and left 
axillary cyst excision are well-documented in the medical 
records.  Although the appellant testified at the travel 
board hearing that she was treated the "next day" at Fort 
Chaffee, which would have been on June 16, 1998 or during her 
active duty for training, as previously discussed, there are 
no medical records of treatment because she apparently did 
not receive any treatment during this period, a fact the 
appellant did not dispute until the hearing.  The clinical 
findings, including x-rays, MRI reports, and EMG studies, 
show no chronic left or right shoulder disorder manifested by 
loss of range of motion until after the February 11, 1999 
surgery-which did not occur during a period of active duty 
for training.  

There is no competent medical opinion of record linking the 
bilateral frozen shoulder disorder to the June 15, 1998 fall.  
As previously discussed, the appellant is competent to 
describe her symptoms but is not competent to render an 
opinion on medical causation.  In addition, to the extent the 
appellant has offered Dr. P.S.'s March 1999 prescription note 
(which showed that she reported her left shoulder pain dated 
back to the June 15, 1998 fall) as proof of such a causal 
link, the Board notes that a bare transcription of a lay 
history, unenhanced by additional comment by the transcriber, 
is not transformed into competent medical evidence merely 
because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In the 
absence of competent medical evidence linking the appellant's 
bilateral frozen shoulder disorder to an incident of her 
military service during a period of active duty for training, 
service connection for bilateral frozen shoulder may not be 
established. 

As for the currently diagnosed hidradenitis suppurativa of 
the left axilla, the medical evidence shows a history of 
recurrent lipoma of the left axilla (first clinically 
documented in June 1997) prior to the June 15, 1998 fall, 
with no medical evidence of a chronic worsening of this 
disorder during the period of active duty for training from 
June 15, 1998, to June 18, 1998, or thereafter during a 
qualifying period.  According to records from the University 
Hospital, the February 11, 1999 surgery revealed a painful 
left axillary cyst consistent with hidradenitis suppurativa.  
No medical evidence of a chronic worsening of this disease 
process is noted during a subsequent period of active duty 
for training.  Accordingly, service connection may also not 
be established for recurrent lipoma now hidradenitis 
suppurativa of the left axilla.  


As the preponderance of the evidence is against the 
appellant's claims, the benefit of the doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for vaginal hysterectomy is denied. 

Service connection for a left shoulder disorder, including 
frozen joint is denied. 

Service connection for a right shoulder disorder, including 
frozen joint is denied. 



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


